DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 12/07/2020 is entered. All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims priority from KR10-20190121802 filed in Korea on 10/01/2019. The priority documents were electronically retrieved on 01/03/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2020, 11/22/2021 and 02/08/2022 are considered and attached.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (US20180074611-A1, hereinafter as, PARK) in view of Shin et al., (US-20110165404-A1, hereinafter as, Shin) and KIM et al., (US-20180217297-A1, hereinafter as, KIM). 
 	In regards to claim 1, PARK discloses a hard coating film (fig.2, para 0041, window deco film as the hard coating film), comprising: a substrate (substrate as shown, fig.2); and a hard coating layer provided on at least one surface of the substrate (hard coating layer 100 provided on the one side of the substrate as shown in fig.2), wherein the hard coating layer comprises a cured product of a hard coating composition (para 0095, the hard coating layer 100 may be formed by coating a hard coating layer composition and curing the same). 
PARK does not disclose a hard coating composition containing a fluorine-based UV-curable-functional-group-containing compound, dendritic acrylate, a conductive polymer, and a solvent, and a solid content of the conductive polymer is 0.05 to 5 wt % based on a total of 100 wt % of a solid content of the hard coating composition comprising the same. 
Shin discloses a hard coating composition containing a fluorine-based UV-curable-functional-group-containing compound (fig.1, para 0018, the coating composition according to the present invention includes a binder resin; and the fluorine-based compound, para 0021, the UV curable functional group-containing binder resin may include……methacrylates), (para 0032, the coating composition according to the present invention may further include a solvent), 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Shin’s teachings of the use of a fluorine base compound having a resin binder that includes methacrylates as an alternative choice for hard coating composition compound material to that of Park’s hard coating composition in order to make a film having excellent functionalities of water repellency, oil repellency, weatherability and contamination resistance, Abstract, Shin.
PARK as modified by Shin does not disclose a hard coating composition containing dendritic acrylate, a conductive polymer, and a solid content of the conductive polymer is 0.05 to 5 wt % based on a total of 100 wt % of a solid content of the hard coating composition comprising the same. 
KIM discloses a hard coating composition containing dendritic acrylate (para 0019, the photocurable coating composition may include a monomer or an oligomer containing a (meth) acryloyl group or a vinyl group as a photopolymerizable compound. The monomer or oligomer may include, para 0020, dendritic acrylate oligomer), a conductive polymer (para 0077, another example of the hard coating layer may include a hard coating layer including … an antistatic agent dispersed in the binder resin. Para 0079, the antistatic agent may be a conductive polymer). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use KIM’s teachings of a conductive polymer as an antistatic agent in PARK’s Shin’s combinatory teachings to produce a hard coating composition containing antistatic agent. 
The combination of PARK, Shin and KIM discloses the invention except for “and a solid content of the conductive polymer is 0.05 to 5 wt % based on a total of 100 wt % of a solid content of the hard coating composition comprising the same.” 
Change in proportion
It would have been an obvious matter of design choice to have a solid content of the conductive polymer between 0.05 to 5 wt % based on a total of 100 wt % of a solid content of the hard coating composition comprising the same, since such a modification would have involved a mere change in proportion of a component.  A change in portion is generally recognized as being within the level of ordinary skill in the art. 
MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Absent evidences that this proportion 0.05 to 5 wt % of the solid content of the conductive polymer is critical to the claimed invention or has unexpected results, MPEP 716.02, it would be obvious to one of ordinary skill in the art that the proportion present in the PARK, Shin and KIM has the same characteristics and device properties as claimed, even if such proportion are out of range or non-overlapping. 
 

In regards to claim 2, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, wherein the conductive polymer comprises a thiophene-based polymer (para 0026, the reactive functional group that can be substituted in the polysilsesquioxane may include at least one functional group selected from the group consisting of……thiols, KIM). 
In regards to claim 3, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, wherein the fluorine-based UV-curable-functional-group-containing compound comprises at least one selected from the group consisting of a perfluoro-alkyl-group-containing (meth)acrylate (Markush claim. Preparation of the acryl-containing Fluorine based compound 1, para 0049, para 0047, After 1,3,5-benzenetricarboxyl trichloride was dissolved in HCFC225, 11.40 g of perfluoro alcohol (average molecular weight 564 g/mol) was added to the reaction solution), a perfluoro-polyether-group-containing (meth)acrylate, a perfluoro-cycloaliphatic-group-containing (meth)acrylate, and a perfluoro-aromatic-group-containing (meth)acrylate. 
In regards to claim 4, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, 
PARK, Shin and KIM discloses  the invention except for “wherein a solid content of the fluorine-based UV-curable-functional-group-containing compound is 0.01 to 10 wt % based on a total of 100 wt % of a solid content of the hard coating composition.” 
5. The hard coating film of claim 1, wherein a solid content of the dendritic acrylate is 3 to 90 wt % based on a total of 100 wt % of a solid content of the hard coating composition. 
Change in proportion
It would have been an obvious matter of design choice to have a solid content of the fluorine-based UV-curable-functional-group-containing compound is 0.01 to 10 wt % based on a total of 100 wt % of a solid content of the hard coating composition, since such a modification would have involved a mere change in proportion of a component.  A change in portion is generally recognized as being within the level of ordinary skill in the art. 
MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Absent evidences that this proportion 0.01 to 10 wt % of a solid content of fluorine-based UV-curable-functional-group-containing compound based on a total 100wt% of a solid content of the hard coating composition is critical to the claimed invention or has unexpected  MPEP 716.02, it would be obvious to one of ordinary skill in the art that the proportion present in the combinatory teachings of PARK, Shin and KIM has the same characteristics and device properties as claimed, even if such proportion are out of range or non-overlapping. 

In regards to claim 6,  the combination of PARK, Shin and KIM discloses  the hard coating film of claim 1, wherein the hard coating composition further comprises at least one selected from the group consisting of a light-transmissive resin, a photoinitiator (para 0099, The initiator may include a photo-radical initiator, PARK), and an additive.   
In regards to claim 7, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, 
Shin discloses at para 0051, the contact angle for the samples prepared in Experimental Examples 1 and 2 was measured in distilled water at 20.degree. C. using Goniometer having the light radiation apparatus. The measurement was performed in respects to five different drops having the contact drop diameter of 2 mm, and the average values thereof were recorded. The measured contact angles of the compound samples are described in Table 1. 
TABLE-US-00001 TABLE 1 Classification contact angle (deg.) Sample 1 (compound 1) 121.2 Sample 2 (compound 2) 120.8.  
  Optimum range: 
PARK, Shin and KIM discloses the invention except for “wherein a water contact angle of a surface of the hard coating layer of the hard coating film is 110.degree. to 120.degree.” 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “a water contact angle of a surface of the hard coating layer of the hard coating film is 110.degree. to 120.degree,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 8, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, 
The combination of PARK, Shin and KIM discloses the invention except for “wherein a water contact angle, measured after a surface of the hard coating layer of the hard coating film is rubbed and worm 3000 times under a load of 1 kg using an eraser for wear resistance testing, is 95.degree. or more.” 
Shin discloses at para 0051, the contact angle for the samples prepared in Experimental Examples 1 and 2 was measured in distilled water at 20.degree. C. using Goniometer having the light radiation apparatus. The measurement was performed in respects to five different drops having the contact drop diameter of 2 mm, and the average values thereof were recorded. The measured contact angles of the compound samples are described in Table 1. 
TABLE-US-00001 TABLE 1 Classification contact angle (deg.) Sample 1 (compound 1) 121.2 Sample 2 (compound 2) 120.8.  

Optimum range: 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “a water contact angle, measured after a surface of the hard coating layer of the hard coating film is rubbed and worm 3000 times under a load of 1 kg using an eraser for wear resistance testing, is 95.degree. or more,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the steps involved in the limitations “a water contact angle, measured after a surface of the hard coating layer of the hard coating film is rubbed and worm 3000 times under a load of 1 kg using an eraser for wear resistance testing” are routine experimentations.
In regards to claim 9, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, 
The combination of PARK, Shin and KIM discloses wherein a water contact angle, measured after ethanol is dropped on a surface of the hard coating layer and then the surface of the hard coating layer is rubbed 3000 times under a load of 1 kg using an eraser for wear resistance testing, is 95.degree. or more. 
Optimum range: 
In re Aller, 105 USPQ 233. Additionally, the steps involved in the limitations “a water contact angle, measured after ethanol is dropped on a surface of the hard coating layer and then the surface of the hard coating layer is rubbed 3000 times under a load of 1 kg using an eraser for wear resistance testing” are routine experimentations. 
 
In regards to claim 10, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, the combination of PARK, Shin and KIM discloses the invention except for “wherein a surface resistance value when a voltage of 500 V is applied to a surface of the hard coating layer is 1E+8 .OMEGA./.quadrature. to 1E+12 .OMEGA./.quadrature.” 
 Optimum range: 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “a surface resistance value when a voltage of 500 V is applied to a surface of the hard coating layer is 1E+8 .OMEGA./.quadrature. to 1E+12 .OMEGA./.quadrature,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
In regards to claim 11, the combination of PARK, Shin and KIM discloses the hard coating film of claim 1, 
the combination of PARK, Shin and KIM discloses the invention except for “wherein a surface resistance value when a voltage of 500 V is applied to a surface of the hard coating layer after the hard coating film is allowed to stand under conditions of a temperature of 85.degree. C. and a humidity of 85% for 15 days is 1E+8 .OMEGA./.quadrature. to 5E+12 .OMEGA./.quadrature.” 
Optimum range: 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have “a surface resistance value when a voltage of 500 V is applied to a surface of the hard coating layer after the hard coating film is allowed to stand under conditions of a temperature of 85.degree. C. and a humidity of 85% for 15 days is 1E+8 .OMEGA./.quadrature. to 5E+12 .OMEGA./.quadrature,” since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Additionally, the steps involved in the limitations “a surface resistance value when a voltage of 500 V is applied to a surface of the hard coating layer after the hard coating film is allowed to stand under conditions of a temperature of 85.degree. C. and a humidity of 85% for 15 days is 1E+8 .OMEGA./.quadrature. to 5E+12 .OMEGA./.quadrature” are routine experimentations. 
PARK, Shin and KIM discloses a window comprising the hard coating film of any one of claims 1 to 11 (deco window, PARK, fig.2).  
Claim  13  is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of Shin and further in view of KATAMI  et al., (US-20180319127-A1, hereinafter as, KATAMI). 
 
In regards to claim 13, the combination of PARK, Shin and KIM discloses an image display device comprising the window of claim 12 and a display panel (Abstract, PARK, a display device including the window substrate to which the window deco film is applied), and further comprising a touch sensor (para 0022, touch panel, PARK) 

The combination of PARK, Shin and KIM does not disclose “and a polarizing plate between the window and the display panel.” 
KATAMI discloses and a polarizing plate between the window and the display panel (fig. 8a, polarizing film between LCD and fig.9a, HC-TAC which is a hard coat window/cover glass layer). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention to use, KATAMI’s use of a polarizer in order to polarize the light emitted in PARK’s, Shin and KIM’s combinatory teachings to make a display device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as /being unpatentable over claims of copending Application No. 17/035922 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Current application 17/036125
Co-pending application 17/035922
1. A hard coating film, comprising: a substrate; and a hard coating layer provided on at least one surface of the substrate, wherein the hard coating layer comprises a cured product of a hard coating composition containing a fluorine-based UV-curable-functional-group-containing compound, dendritic acrylate, a conductive polymer, and a solvent, and a solid content of the conductive polymer is 0.05 to 5 wt % based on a total of 100 wt % of a solid content of the hard coating composition comprising the same. 
1. A hard coating film, comprising: a substrate; and a hard coating layer provided on at least one surface of the substrate, wherein the hard coating layer comprises a fluorine-based UV-curable-functional-group-containing compound, a conductive polymer and a solvent, a solid content of the conductive polymer is 0.05 to 5 wt % based on a total of 100 wt % of a solid content of a hard coating composition comprising the same,

the hard coating layer does not comprise inorganic fine particles, and a surface 

2. The hard coating film of claim 1, wherein a composition for the hard coating layer further comprises at least one selected from the group consisting of a light-transmissive resin, a photoinitiator, and an additive. 
4. The hard coating film of claim 2, wherein the light-transmissive resin comprises dendritic acrylate. 

Claim 3
Claim 3

Claim 4
Claim 5
Claim 6
Claim 2
Claim 7
Claim 8 or claim 9
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11

Claim 12
Claim 13
Claim 13


For example, regarding claim 1, it is seen that the combination of claims 1, 2 and 4 of the co-pending application read on claim 1. Further, it is obvious to one of ordinary skill in the art that the hard coating layer comprises a cured product since it is disclosed that the composition for hard coating comprises a fluorine-based UV-curable-functional-group-containing compound, when such product is manufactured, it is manufactured as a cured product by UV radiation. The motivation for one of ordinary skill in the art is to have a hard protective film for use with touch display devices. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627